Citation Nr: 0001700	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for a disability manifested by loss of 
sense of taste as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to May 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1996 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 for a disability 
manifested by loss of sense of taste as a result of VA 
medical treatment was not well grounded.  Appeal is also 
taken from an August 1999 RO decision that denied service 
connection for tinnitus.  


FINDINGS OF FACT

1. There has been no establishment by competent evidence of 
any possible nexus between currently demonstrated tinnitus 
and the veteran's military service or a service-connected 
disability.

2. The veteran underwent a left tympanic mastoidectomy at a 
VA facility in September 1995 that was performed in 
connection with treatment for his service-connected 
hearing loss.  

3. In an August 1998 statement, John F. Boxell, M.D., 
provided an opinion that there is a plausible relationship 
between the veteran's ear surgery and later complaints of 
altered taste.  


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for tinnitus.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (1999).

2. The claim of entitlement to service connection for a 
disability manifested by loss of taste is well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 
38 C.F.R. § 3.358 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); Savage v. Gober, 10 Vet. App. 489 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

The veteran is claiming service connection for tinnitus.  It 
is noted that service connection is in effect for bilateral, 
sensorineural hearing loss, rated as 50 percent disabling.  
Service connection for the hearing loss was granted on the 
basis of a relationship between this disability and acoustic 
trauma sustained during service.  The veteran had contended 
that his tinnitus is also related to this acoustic trauma, 
the noise aircraft engines on the flight deck of an aircraft 
carrier.  It has also been contended that the tinnitus is 
related to the sensorineural hearing loss for which service 
connection has already been established.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to an injury or symptoms during service, or to a 
service-connected disability, a competent opinion of a 
medical professional is required. Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

Review of the service medical records shows no complaint or 
manifestation of tinnitus.  The earliest manifestation of 
this disorder was found on an October 1993 VA audiologic 
evaluation.  At that time, the veteran stated that the 
tinnitus had started ten to twelve years earlier.  That was 
several decades after his military service that concluded in 
1954.  He has had consistent complaints of tinnitus since 
that time.  

It should be emphasized that to be deemed well grounded, a 
claim for service connection must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  When, as in the present case, a condition is not 
shown in service or for many years later, competent medical 
evidence is required to link the current condition with 
remote events of service or with a service connected 
disability; otherwise, the service connection claim is not 
well grounded.  Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Review of the 
medical evidence of record fails to disclose such competent 
medical evidence.  Absent an opinion that there is a medical 
nexus between tinnitus and service, or the veteran's service 
connected hearing loss, the claim is not considered plausible 
and must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  

II.  Benefits under 38 U.S.C.A. § 1151 for 
A Disability Manifested by Loss of Taste

A claim for benefits under 38 U.S.C.A. § 1151 is comparable 
to a claim for service connection, with the exception that it 
is VA hospital, surgical or medical care, not the period of 
service, that is the key period in question.  

When any veteran suffers an injury or aggravation of an 
injury as the result of  VA hospitalization, medical, or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected. 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury. Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized. 38 C.F.R. § 3.358(b).

In determining whether any additional disability resulted 
from VA hospitalization or treatment, the following 
considerations will govern:

(1) It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury, suffered as the result of 
hospitalization or medical treatment, and not merely 
coincidental therewith. The mere fact that aggravation 
occurred will not suffice to make the disability compensable 
in the absence of proof that it resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as the result of hospitalization, medical or 
surgical treatment, or examination. 38 C.F.R. § 3.358(c)(1) 
and (2).

(2) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those that are certain 
to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 38 
C.F.R. § 3.358(c)(3).

The Board initially notes that 38 U.S.C.A. § 1151 related 
claims filed prior to October 1, 1997 do not require 
claimants to show fault or negligence in medical treatment. 
See Brown v. Gardner, 115 S.Ct. 552 (1994). But see 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1997) (a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997). However, the appellant 
still has the burden of submitting cognizable evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible or capable of 
substantiation, that is, he must submit competent evidence of 
additional disability or death which came as the result of VA 
treatment. 38 U.S.C.A. § 5107(a). Where the determinative 
issue involves a question of medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required. Grottveit v. Brown, supra at 93. A 
claimant cannot meet his burden simply by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, the critical elements of a well grounded claim under 
38 U.S.C.A. § 1151 are: 1) that the veteran has the 
disability at issue, 2) that he had VA hospitalization, 
medical or surgical treatment, and 3) evidence of a nexus 
between the disability and the VA hospitalization, medical or 
surgical treatment. If any of these elements is not 
satisfied, the claim is not well grounded.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Review of the record shows that the veteran underwent a left 
tympanomatoidectomy at a VA medical facility in September 
1995.  Records from his private physician, John F. Boxell, 
M.D., dated in December 1996, show that he had complaints of 
altered taste following the September 1995 surgery.  In a 
statement, dated in August 1998, Dr. Boxell noted that the 
chorda tympani is the "taste nerve" that courses the middle 
ear.  He indicated that infection, perforation, or local 
irritation of the chorda tympani in the region of the middle 
ear could cause a metallic taste or altered taste to occur.  
As this medical opinion, is presumed truthful for the purpose 
of determining whether the claim is well grounded, it, in 
combination with the consistent contentions that have been 
advanced by the veteran, is sufficient to render the claim 
plausible.  


ORDER

The claim for service connection for tinnitus is denied.  

The claim of entitlement to service connection for a 
disability manifested by loss of taste is well grounded.  To 
this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
disability manifested by loss of taste is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Inasmuch as VA's duty to assist the veteran has not been 
properly fulfilled, the claim is remanded for the following:

1.  The RO should arrange for the veteran 
to undergo a VA special examination 
limited to ascertain whether he currently 
has a disability manifested by loss of, 
or an altered, sense of taste, and if so, 
whether that disability is related in any 
way to the surgery that was performed at 
the VA medical facility in September 
1995.  If there is no evidence of 
disability manifested by loss of taste or 
if there is no medical possibility of the 
development of such based on the 
aforesaid surgical procedure, the 
physician should clearly and 
unequivocally indicate so.  The claims 
file should be made available to the 
examining physician for review prior to 
the examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

2.  The RO should ensure that the above 
examiner provides an adequate response to 
the specific opinion requested.  If not, 
the report must be returned to the 
physician for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  The RO should then readjudicate the 
veteran's claim for service connection 
for a disability manifested by loss of 
taste, with application of all 
appropriate laws and regulations, and any 
additional information obtained as a 
result of this remand.  The RO should 
also consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

4.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is 
further advised that failure to cooperate 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

When this action is completed, the claim should be reviewed by 
the RO.  Should the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



